Title: To Benjamin Franklin from Anthony Wayne, 15 November 1776
From: Wayne, Anthony
To: Franklin, Benjamin


Dear Sir
Ticonderoga 15th Novr. 1776
Yesterday An express Arrived here from Albany giving Intelligence that Gene. Howe with the British fleet and army had passed Kings Bridge and from Appearances seemed as if he Intended to penetrate into Jersey or proceed up the Hudson’s River the truth of this you will know much better than we at this Distance. However Genl. St. Clair with the first Pennsa. and the 1 and Second Jersey Regts. whose times are about expiring are now on their March to Albany and will be at hand to Cooparate with our Other troops in that Neighbourhood in case of Necessity. We are Ordered to keep post at this place until we know the designs of Howe, and have Certain accounts of the Situation of the Enemy in this Quarter which we expect every hour from a boat and Scouts sent down the Lake for that purpose. Carlton and Burgoyne have tacitly acknowledged that they were afraid the Americans would fight and that they themselves were not so fond of it. Otherwise why Retreat so percepetately after Vanquishing our fleet without attempting anything by Land? It was not for want of Sufficient force. They realy out Numbered us far and had the Entire Command of the Lake.
I may now with truth Assure you that for two weeks after their Arrival at Crown Point we had not more than 5,500 men fit for duty, of which not more than 3,000 were on this side the Lake, or could be had in case of Action, with the Risque of loosing mount Independence.
The day must shortly come when these facts will be known to the World. What excuse, what Reason can be assigned by those Blustering sons of War, for thus shamefully flying from so small a force and from a People whom they effected so much to Dispise?
Had they Attempted to Storm, disgrace and ruen would have been their Portion; but had they Invested the place provissions and other Necessaris would have failed us. We had not one Barrel of flower on this Ground 4 days since. When I see you I can unfold a tale that will Astonish you.

For the present I must Inform you that our people through hard fatague without Necessaries[?] and totally Destitute of the Conveniences[?] of life, if kept a few weeks longer on this Ground, will not be able to reach home; nor can we expect them to reenlist with so Gloomy appearance of want and misery before them. But were they to be Recalld and this post garrisnd for the Winter by fresh troops, they would to a man Inlist during the War. Indeed they offer to engage Immediately on Condition that we pledge our Honour of their being suffered to go home for a few weeks during the Winter; and two of those fellows who have Survived thorough this hard Campayn are equal to three of the best fresh troops that can be Raised. On the Contrary if other Colones are Indulged in having all their men called home, whilst the Pennsylvanians are Continud here until their time’s expire, we shall produce a Wretched Army from our State in place of the best, which is the case this present year.
Col. Hardy an Officer of Real merrit who carries this give you full and true Information on this head or any other whatever[?] Relating to this place and Army. I have not time to read what I have wrot you will excuse any error, and believe me yours most Sincerely
A Wayne
 
Notation: 15th Novr. 1776 Docr. B Franklin
